AMENDED AND RESTATED EMPLOYMENT AGREEMENT

Amended and Restated Employment Agreement, dated as of November 17, 2009, by and
between Supertel Hospitality, Inc., a Virginia corporation with its principal
place of business located at 309 North 5th Street, Norfolk, Nebraska 68701 (the
“Employer”) and Steven C. Gilbert, an individual (the “Employee”).

WHEREAS, the Employer and the Employee previously entered into an employment
agreement dated June 30, 2008, and desire to restate and amend such agreement
(the “Prior Agreement”) on the terms set forth herein;

NOW, THEREFORE, for and in consideration of the premises, covenants, conditions
and obligations thereafter set forth, the parties hereto agree to amend and
restate the Prior Agreement in certain respects and otherwise continue the terms
and conditions of the Prior Agreement as follows:

Section 1.  Employment. The Employer hereby employs the Employee, and the
Employee hereby accepts employment, upon the terms and subject to the conditions
hereinafter set forth.

Section 2.  Duties. The Employee will be employed as Chief Operating Officer of
the Employer, or such other positions to which he may be appointed by the Board
of Directors. The Employee will perform the duties attendant to his executive
position with the Employer. The Employee agrees to devote his full time and best
efforts to the performance of his duties to the Employer. The Employee shall be
permitted to participate in charitable activities and accept positions on the
boards of non-profit entities.

Section 3.  Term. The term of employment of the Employee hereunder will continue
until terminated by either party at any time, subject to any prior notices and
other terms of this Agreement.

Section 4.  Compensation and Benefits. In consideration for the services of the
Employee hereunder, the Employer will compensate the Employee as follows:

 

(a)

Base Salary. Until the termination of the Employee’s employment hereunder, the
Employer will pay the Employee, bi-weekly in arrears, a base salary (the “Base
Salary”) established by the Compensation Committee of Employer’s Board of
Directors which Base Salary will be reviewed by the Employer annually. The
Employee’s Base Salary as of the date of this Agreement shall be $9,333.34 per
month, resulting in Base Salary of $112,500 per year.

 

(b)

Bonus. The Employer will consider the Employee for cash bonuses on an annual
basis. Any such bonus will be based on the recommendation of Employer’s
Compensation Committee of the board of directors.

 

(c)

Stock Options. Pursuant to the Employer’s Stock Plan, the Employer will consider
the Employee for option grants and other equity awards on an annual basis. Any
such grants will be made in the sole discretion of Employer’s Compensation
Committee of the Board of Directors.

 

(d)

Vacation. The Employee will be entitled to 4 weeks of paid vacation per year at
the reasonable and mutual convenience of the Employer and the Employee. Accrued
vacation not taken in any calendar year will not be carried forward or used in
any

 

--------------------------------------------------------------------------------

subsequent year except as otherwise provided in Employer policy as then may be
applicable generally to executives.

Section 5.  Expenses. The Employee, in connection with the services to be
performed by him pursuant to the terms of this Agreement, may be required to
make payments for travel and similar expenses. The Employer will reimburse the
Employee for all reasonable expenses of types authorized by the Employer and
incurred by the Employee in the performance of his duties hereunder. The
Employee will comply with such budget limitations and approval and reporting
requirements with respect to expenses as the Employer may establish from time to
time.

Section 6.  Termination.

 

(a)

Termination For Cause. Employer may terminate Employee’s employment for Cause
(as defined below) immediately upon written notice to the Employee.

 

(b)

Termination Without Cause. The Employer may terminate Employee’s employment at
any time without Cause in its sole discretion, upon 30 days written notice to
Employee.

 

(c)

Death or Disability. Employee’s employment will terminate upon the death of the
Employee and, at the option of the Employer, in the event of the Employee’s
disability, upon 30 days written notice to the Employee. The Employee will be
deemed disabled if he is unable to perform his duties hereunder for a period of
sixty consecutive days on account of injury or sickness. Any refusal by the
Employee to submit to a medical examination for the purpose of certifying
disability under this Section 6(c) will be deemed conclusively to constitute
evidence of the Employee’s disability.

 

(d)

Payments Upon Termination Prior to Change of Control or Upon Death or
Disability. If Employee’s employment is terminated prior to a Change in Control
(as defined below), or upon death or disability pursuant to Section 6(c), the
Employee will not be entitled to any compensation upon termination, except for
(i) any portion of his Base Salary for the month of termination accrued but
unpaid to the end of the month of termination, (ii) to the extent not taken, the
unused portion of his annual vacation to the date of termination, and (iii)
expense reimbursements under Section 5 hereof for expenses incurred in the
performance of his duties hereunder prior to termination.

 

(e)

Payments Upon Termination Following Change in Control. If during the one year
immediately following a Change in Control, the Employee’s employment with the
Employer is terminated without Cause or is terminated by the Employee for Good
Reason (as defined below), Employer shall pay Employee, for twelve months, an
amount equal to the greater of Employee’s Base Salary as in effect (i) at the
time of termination or (ii) immediately prior to the Change in Control. Such
payments shall be paid at the times Employee would have been paid Base Salary
had the employment not been terminated.

 

(f)

Additional Matters. Employee accepts the payments as specified herein as full
satisfaction of all amounts owed to Employee by Employer pursuant to this
Agreement in the event of Employee’s termination. Upon termination of Employee’s
employment for any reason:

 

(i)

The vesting, exercise and all of the terms of any equity awards and stock
options held by Employee at termination shall be governed by the plans

 

--------------------------------------------------------------------------------

and programs and the agreements and other documents pursuant to which such
awards were granted; and

 

(ii)

All other rights of Employee under any other compensatory or benefit plan shall
be governed by such plan.

 

(g)

Section 6 Definitions. For purposes of this Agreement, a termination will be for
Cause if:

 

(i)

the Employee commits an unlawful or criminal act (A) involving moral turpitude
or (B) resulting in a financial loss to Employer; or

 

(ii)

the Employee (A) fails to obey written directions delivered to Employee by the
Employer’s Board of Directors or Chief Executive Officer, or (B) commits a
material breach of any of the covenants, terms and provisions hereof, and in
either case such failure or breach continues for more than three days after
receipt by the Employee of written notice of such failure or breach.

“Change of Control” shall mean:

 

(iii)

The acquisition (other than from the Employer) by any person, entity or “group”,
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities and
Exchange Act of 1934, as amended (the “Act”), (excluding any acquisition or
holding by (i) the Employer or its subsidiaries or (ii) any employee benefit
plan of the Employer or its subsidiaries which acquires beneficial ownership of
voting securities of the Employer) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Act) of 50% or more of either the then
outstanding shares of common stock or the combined voting power of the
Employer’s then outstanding voting securities entitled to vote generally in the
election of directors; or

 

(iv)

Individuals who, as of the date hereof, constitute the Board of Directors of
Employer (as of the date hereof the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for the
election by the Employer’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be, for
purposes of this Plan, considered as though such person were a member of the
Incumbent Board; or

 

(v)

Consummation of a reorganization, merger or consolidation, in each case, with
respect to which persons who were the stockholders of the Employer immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own more than 50% of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated Employer’s then outstanding voting securities, or a liquidation or
dissolution of the Employer or of the sale of all or substantially all of the
assets of the Employer.

“Good Reason” shall mean the occurrence of one of the following events, without
the Employee’s prior written consent, provided such event is not corrected
within 15 days following the Board of Directors’ receipt of written notice from
Employee

 

--------------------------------------------------------------------------------

of Employee’s intention to terminate his employment with the Employer for Good
Reason:

 

(i)

a material diminution in the Employee’s duties or responsibilities or any
material demotion from the Employee’s current position with the Employer;

 

(ii)

a requirement that the Employee work principally from a location outside the 25
mile radius from the Employer’s headquarters address as of the date of this
agreement, except for required travel on the Employer’s business to the extent
substantially consistent with the Employee’s business travel obligations on the
date hereof;

 

(iii)

a material reduction in the Employee’s Base Salary as in effect immediately
prior to the Change in Control; or

 

(iv)

the failure of the Employer to obtain an agreement from any successor or assign
of the Employer to assume and agree to adopt this Agreement for a period of at
least one year from the Change in Control.

Section 7.  Confidential Information. The Employee recognizes and acknowledges
that certain assets of the Employer and its affiliates, including without
limitation information regarding methods of operation, proprietary computer
programs, sales, products, profits, costs, markets and key personnel
(hereinafter called “Confidential Information”) are valuable, special and unique
assets of the Employer and its affiliates. The Employee will not, during or
after his term of employment, disclose any of the Confidential Information to
any person, firm, corporation, association, or any other entity for any reason
or purpose whatsoever, directly or indirectly, except as may be required
pursuant to his employment hereunder, unless and until such Confidential
Information becomes publicly available other than as a consequence of the breach
of the Employee of his confidentiality obligations hereunder. In the event of
the termination of his employment, whether voluntary or involuntary and whether
by the Employer or the Employee, the Employee will deliver to the Employer all
documents and data pertaining to the Confidential Information and will not take
with him any documents or data or any kind or any reproductions (in whole or in
part) of any items relating to the Confidential Information.

Section 8.  Noncompetition. During the term hereof and during the period
Employee receives payments under Section 6(e), the Employee will not (i) engage
directly or indirectly, alone or as a shareholder, partner, officer, director,
employee or consultant of any other business organization, in any business
activities which (A) relate to the economy motel business (the “Designated
Industry”) and (B) were either conducted by the Employer prior to the Employee’s
termination or proposed to be conducted by the Employer at the time of such
termination, (ii) divert to any competitor of the Employer in the Designated
Industry any business opportunity of the Employee, or (iii) solicit or encourage
any officer, employee, or consultant of the Employer to leave its employ for
employment by or with any competitor of the Employer in the Designated Industry.
The Employee’s noncompetition obligations hereunder will not preclude the
Employee from owning less than 5% of the common stock of any publicly traded
corporation conducting business activities in the Designated Industry. The
Employee will continue to be bound by the provisions of this Section 8 until
their expiration and will not be entitled to any compensation from the Employer
with respect thereto. If at any time the provisions of this Section 8 will be
determined to be invalid or unenforceable, by reason of being vague or
unreasonably as to area, duration or scope of activity, this Section 8 will be
considered divisible and will become and be immediately amended to only such
area, duration and scope of

 

--------------------------------------------------------------------------------

activity as will be determined to be reasonable and enforceable by the court or
other body having jurisdiction over the matter; and the Employee agrees that
this Section 8 as so amended will be valid and binding as though any invalid or
unenforceable provision had not been included herein.

Section 9.  General.

 

(a)

Notices. All notices and other communications hereunder will be in writing or by
written telecommunication, and will be deemed to have been duly given if
delivered personally or if mailed by certified mail, return receipt requested or
by written telecommunication, to the relevant address set forth below, or to
such other address as the recipient of such notice of communication will have
specified to the other party hereto in accordance with this Section 9:

If to the Employer, to:

Supertel Hospitality, Inc.

309 North 5th Street

Norfolk, NE 68701

If to the Employee, to:

Steven C. Gilbert

Norfolk, NE

 

 

(b)

Equitable Remedies. Each of the parties hereto acknowledges and agrees that upon
any breach by the Employee of his obligations under Section 7 and 8 hereof, the
Employer will have no adequate remedy at law, and accordingly will be entitled
to specific performance and other appropriate injunctive and equitable relief.

 

(c)

Severability. If any provision of this Agreement is or becomes invalid, illegal
or unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions hereof will not in any way be
affected or impaired.

 

(d)

Waivers. No delay or omission by either party hereto in exercising any right,
power or privilege hereunder will impair such right, power or privilege, nor
will any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.

 

(f)

Assigns. This Agreement will be binding upon and inure to the benefit of the
heirs and successors of each of the parties hereto.

 

(g)

Entire Agreement. This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings relating to the
subject matter hereof, including the Prior Agreement, and will not be amended
except by a written instrument signed by each of the parties hereto.

 

(h)

Governing Law. This Agreement and the performance hereof will be construed and
governed in accordance with the laws of the State of Nebraska.

 

--------------------------------------------------------------------------------

 

(i)

Section 409A. Notwithstanding anything herein to the contrary, this Agreement is
intended to be interpreted and operated to the extent possible so that the
payments set forth herein either shall be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
or shall comply with the requirements of such provision; provided however that
in no event shall the Employer be liable to the Employee for or with respect to
any taxes, penalties or interest which may be imposed upon the Employee pursuant
to Section 409A. To the extent that any amount payable pursuant to this
Agreement constitutes a “deferral of compensation” subject to Section 409A (a
“409A Payment”), then, if on the date of the Employee’s “separation from
service,” as such term is defined in Treas. Reg. Section 1.409A-1(h)(1), from
the Employer (“Separation from Service”), the Employee is a “specified
employee,” as such term is defined in Treas. Reg. Section 1.409-1(i), as
determined from time to time by the Employer, then such 409A Payment shall not
be made to the Employee earlier than the earlier of (i) six (6) months after the
Employee’s Separation from Service; or (ii) the date of Employee’s death. The
409A Payment under this Agreement that would otherwise be made during such
period shall be aggregated and paid in one lump sum, with interest (compounded
monthly) at the prime rate reported by the Wall Street Journal on the date the
payment otherwise would have been made, on the first business day following the
end of the six (6) month period or following the date of the Employee’s death,
whichever is earlier. The Employee hereby acknowledges that Employee has been
advised to seek and has sought the advice of a tax advisor with respect to the
tax consequences to the Employee of all payments pursuant to this Agreement,
including any adverse tax consequences or penalty taxes under Section 409A and
applicable federal and state tax law. Employee hereby agrees to bear the entire
risk of any such adverse federal and state tax consequences and penalty taxes in
the event any payment pursuant to this Agreement is deemed to be subject to
Section 409A, and that no representations have been made to the Employee
relating to the tax treatment of any payment pursuant to this Agreement under
Section 409A and the corresponding provisions of any applicable state income tax
laws. If payments under Section 6(c) constitute 409A Payment, references within
Section 6(c) and this Section 9(i) to termination of employment or similar
language shall mean Employee’s “separation from service” as defined in Treas.
Reg. Section 1.409A-1(h), including the default presumptions thereunder. No 409A
Payment payable under this Agreement shall be subject to acceleration or to any
change in the specified time or method of payment, except as otherwise provided
under this Agreement and consistent with Section 409A.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed as of the date and year first
above written.

 

Supertel Hospitality, Inc.

 

 

/s/ Steven C. Gilbert

 

By:

/s/ Kelly A. Walters

Employee

Kelly A. Walters, President
and Chief Executive Officer

 

 

 

 

 